Citation Nr: 1107617	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for right shoulder 
tendonitis/strain.

5.  Entitlement to service connection for left shoulder 
tendonitis/strain.

6.  Entitlement to service connection for right ankle pain, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for left ankle pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the St. 
Petersburg, Florida (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran also perfected an appeal of the denial of service 
connection for personality disorder, memory loss, low back pain, 
and joint pains; however, in a November 2009 written statement, 
he withdrew these claims from appellant consideration.  See 38 
C.F.R. § 20.204 (2010).

In December 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

At the outset, the Board notes that it does not appear that all 
of the Veteran's service treatment records have been associated 
with the claims file.  The Veteran's DD 214 indicates that he had 
two deployments to Iraq, from April 2003 to March 2004, and 
January 2006 to August 2006.  Although the claims file includes a 
November 2005 pre-deployment health assessment, there are no 
medical records from his second deployment nor any post-
deployment health assessment or questionnaire.  There is also no 
report of a medical examination prior to discharge.  

The Board also points out that the Veteran's military personnel 
records indicate he was discharged from service due to a 
personality disorder.  These records note that he reported having 
suicidal thoughts in August 2006 and was admitted to the 
inpatient psychiatry unit at Landstuhl Regional Medical Center in 
Germany.  While he was hospitalized, he was diagnosed with a 
personality disorder.  It does not appear that any attempt was 
made to obtain these inpatient treatment records from Landstuhl 
Regional Medical Center.

With regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
the relevant records, until and unless it determines further 
requests would be futile.  38 C.F.R. § 3.159(c)(2).  In this 
case, the Board finds that the RO should attempt to obtain any 
missing service treatment records, to include medical records 
associated with the Veteran's second deployment, medical 
examination reports prior to discharge, and inpatient treatment 
records from Landstuhl Regional Medical Center.  

Alopecia Areata

As regards alopecia areata, the Veteran claims that this 
condition is secondary to wearing a helmet during military 
service and being exposed to extreme heat.  The Board points out 
that, as a layperson, the Veteran is competent to report on 
matters observed or within his or her personal knowledge, such as 
hair loss.  See 38 C.F.R. § 3.159(a)(2); See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

The October 2007 VA general medical examination report indicates 
that on physical examination of the Veteran's scalp, there were 
three areas of annular alopecia measuring approximately 4 cm.  
Although the examiner diagnosed the Veteran with alopecia, he did 
not provide an opinion regarding etiology.  

Given the Veteran's in-service observations of hair loss and 
post-service findings of alopecia, and the absence of any current 
medical opinion on the question of nexus, the Board finds that 
further examination and medical opinion is needed to resolve the 
claim for service connection alopecia areata.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

Psychiatric Disorder, to include PTSD

Although the Veteran filed a claim for PTSD, treatment records 
indicate that he has also been diagnosed with a mood disorder, 
not otherwise specified (NOS) and adjustment disorder.  Hence, 
the Board has expanded his claim to encompass all psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The Board notes that the evidentiary standard outlined in 38 
C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that if a stressor claimed by a veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  75 Fed. Reg. 39843, 39852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).  

During the Board hearing and in various written statements, the 
Veteran described a stressor that involved him witnessing a 
fellow soldier being shot by sniper.  He said that the soldier 
(L.M.) was hit in the jaw and that he had to administer first 
aid; he later found out that the soldier died.  During this 
incident he said that he also experienced intense fear for his 
own life.  In another statement, the Veteran said that his convoy 
was hit by a roadside bomb on its way to the airport in Bagdad.  
He said that the driver was hit by a piece of artillery shell.  

As noted above, the Veteran was deployed twice to Iraq and his DD 
214 indicates that his primary specialty was (13B20) cannon 
crewmember.  On his December 2004 post-deployment health 
assessment, he indicated that he saw someone killed or wounded or 
dead during the deployment and that he felt in great danger of 
being killed.  Hence, his stressor statements are consistent with 
the places, types, and circumstances of his service.

VA treatment records indicate that, in June 2007, the Veteran was 
initially diagnosed with a mood disorder, NOS, with a note to 
rule out PTSD.  In May 2008, it was noted that he was being seen 
for PTSD and that he had a number of PTSD symptoms.  A June 2008 
record notes that he had chronic PTSD (per records); a mood 
disorder, NOS; and adjustment disorder.  

Under these circumstances, the Veteran should be afforded a VA 
psychiatric examination to determine the nature and etiology of 
any current psychiatric disorder.  Specific to PTSD, the examiner 
should confirm that the Veteran has a diagnosis of PTSD and, if 
so, whether his PTSD symptoms are related his claimed military 
stressors.  

Respiratory Disability

The Veteran asserts that he developed asthma during one of his 
deployments to Iraq.  The Board notes that on an undated health 
questionnaire for dental treatment during military service, the 
Veteran indicated that he got short of breath after climbing one 
flight of stairs and it was noted that he had asthma.  The 
Veteran's available service treatment records, however, are 
unremarkable for complaints of shortness of breath or asthma.  On 
his December 2004 post-deployment heath assessment (after his 
first deployment), he denied having difficulty breathing and on 
his December 2005 pre-deployment heath assessment (prior to his 
second deployment), there was no indication made that he had 
asthma.  As noted above, however, treatment records related to 
his second deployment have not been associated with his claims 
file.  

The October 2007 VA examiner noted that although the Veteran was 
using an albuterol inhaler, there was no clinical evidence of 
asthma and that pulmonary function tests were within normal 
limits.  The Board notes, however, that the pulmonary function 
test report actually indicates that the Veteran had a mild 
restrictive impairment.  The examiner's assessment was shortness 
of breath with no diagnosed illness.  VA treatment records note 
asthma on the Veteran's problem list.

The Board notes that service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and which 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2010).  There is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria for a medically unexplained chronic 
multi symptom illness.  38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(ii)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non- medical indicators 
that are capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic signs 
or symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).
    
In this case, it is unclear whether the Veteran's shortness of 
breath is associated with an underlying disability (i.e., 
asthma); whether shortness of breath could be considered a 
chronic disability related to an undiagnosed illness, pursuant to 
38 C.F.R. § 3.317; or whether shortness of breath is not chronic 
and not associated with an underlying disability.  Further VA 
examination is needed to clarify these issues.

Bilateral Shoulder Tendonitis/Strain

The Veteran asserts that his current bilateral shoulder 
disability resulted from having to break down doors during raids 
while he was in Iraq.  He said that he sought treatment for this 
in the field.  His available service treatment records are 
unremarkable for any complaints, treatment, or diagnoses related 
to his shoulders.

An August 2007 VA primary care record indicates that the Veteran 
had bilateral rotator cuff tendonitis, left greater than right.  
X-rays were within normal limits.  The Veteran was instructed to 
follow-up with physical therapy.

The October 2007 VA examination report indicates that the Veteran 
was diagnosed with bilateral shoulder strain.  On physical 
examination, there was no crepitus, deformity, erythema, 
effusion, instability or tenderness; however, range of motion of 
each shoulder appeared to be limited.  Although the examiner did 
not specifically indicate that the Veteran had limited range of 
motion of the shoulders, range of motion in each plane was less 
than VA's standardized description of shoulder joint 
measurements.  See 38 C.F.R. § 4.71, Plate I (2010).  

Under these circumstances, in the absence of any current medical 
opinion on the question of nexus, the Board finds that further 
examination and medical opinion is needed to resolve the claims 
for service connection for right and left shoulder 
tendonitis/strain.  

Bilateral Ankles

The Veteran asserts that his current complaints of bilateral 
ankle pain are related to service.  During the Board hearing, he 
said that he sprained his right ankle during physical training in 
Germany, and that he has continued to have pain in that ankle 
related to the sprain.  Because of the sprain, he said that he 
had to overcompensate with his left ankle and that he twisted it 
on a number of occasions.

The Veteran's service treatment records actually show that he 
sprained his left ankle while playing basketball during service 
in February 2001.  The sprain was treated with RICE (rest, ice, 
compression, and elevation), an ace bandage, and Motrin.  Follow-
up records indicate that he showed improvement but still had 
complaints of pain.  There are no records of any follow-up 
treatment after March 2001.  The service treatment records are 
also unremarkable for any problems with the right ankle. 

The October 2007 VA examiner's impression was that the Veteran 
had right and left ankle pain with no clinical evidence of 
disease; X-rays were normal.  The Board notes, however, that on 
range of motion testing of each ankle, there appeared to be some 
limited motion on dorsiflexion and plantar flexion.  Although the 
examiner did not specifically indicate that the Veteran had 
limitation range of motion of the ankle joints, the measurements 
were less than VA's standardized description of ankle joint 
measurements.  See 38 C.F.R. § 4.71, Plate II (2010).  

A December 2007 VA treatment record indicates the Veteran 
complained of right ankle pain after an incident at his job where 
he was restraining a psychiatric patient.  On physical 
examination, there was tenderness to palpation and decreased 
range of motion of the right ankle joint.  X-rays were normal.  
The assessment was right ankle sprain.

In this case, the Veteran's bilateral ankle pain has not been 
associated with a chronic underlying disability, but there does 
appear to be objective signs of disability (i.e., limited range 
of motion in each ankle joint) that could be related to an 
undiagnosed illness, pursuant to 38 C.F.R. § 3.317.  Also, there 
is evidence of an intercurrent right ankle sprain unrelated to 
his military service.  Hence, the Board finds that further VA 
examination and medical opinion is needed as to the nature and 
etiology of the Veteran's bilateral ankle pain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to 
secure all of the Veteran's service 
treatment records, to include those 
records related to the Veteran's second 
deployment from January to August 2006, 
any medical examinations given prior to 
discharge in September 2006, and inpatient 
treatment records from Landstuhl Regional 
Medical Center in Germany.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
that treated him for his claimed 
disabilities.  Of particular interest are 
VA treatment records from June 2008 to the 
present from Bay Pines VA Healthcare 
System.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
psychiatric examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Pursuant to VA Training Letter 
10-05, issued on July 16, 2010, the 
examining psychologist or psychiatrist is 
to note that:  "If a diagnosis of PTSD is 
made, the examiner must now also determine 
if the Veteran's claimed stressor is 
related to the Veteran's fear of in-
service hostile military or terrorist 
activity."  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007.  Based on a review of the record, 
and examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

If any psychiatric disability recognized 
by the DSM-IV other than PTSD is diagnosed 
- to include mood disorder, NOS, or 
adjustment disorder - with respect to 
each such disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that such 
disability is related to military service.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be afforded a VA 
respiratory examination to determine the 
etiology of any shortness of breath or 
asthma.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician. 

The examiner should also provide a 
diagnosis for shortness of breath and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that such 
disability is etiologically related to 
service.  If the complaints of shortness 
of breath cannot be attributed to any 
known clinical diagnosis, the examiner 
should indicate whether this symptom 
represents an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms.  The examiner should 
describe the severity of such 
symptomatology.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
joints examination, to determine the 
nature and etiology of any bilateral 
shoulder and bilateral ankle disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet Joints 
(Shoulder, Elbow, Wrist, Hip, Knee, and 
Ankle) Examination (revised on April 20, 
2009).

a.  Right and Left Shoulders:  The 
examiner should identify any current right 
and left shoulder disability, to include 
tendonitis and strain.  For each 
disability identified, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
disability is the result of disease or 
injury incurred in or aggravated by the 
Veteran's military service. 

b.  Right and Left Ankles:  The examiner 
should identify any current disability 
associated with the Veteran's complaints 
or right and left ankle pain.  For each 
disability identified, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
disability is the result of disease or 
injury incurred in or aggravated by the 
Veteran's military service.  In render 
this opinion the examiner should consider 
the intercurrent right ankle injury that 
occurred during civilian life in December 
2007.  

If the complaints of right or left ankle 
pain cannot be attributed to any known 
clinical diagnosis, the examiner should 
indicate whether any symptoms present 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms.  The examiner should 
describe the severity of such 
symptomatology.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

7.  After completion of the above 
development, the Veteran's claims 
remaining on appeal should be 
readjudicated.  If any determination 
remains adverse to him, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto.  Then, if indicated, this case 
should be returned to the Board for the 
purpose of appellate disposition

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


